Citation Nr: 1213194	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to a disability rating greater than 40 percent a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 1990 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

A March 2011 rating decision increased the disability rating for a lumbar spine disability, from 20 percent to 40 percent, effective November 10, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of that hearing has been associated with his claims file.


FINDINGS OF FACT

1.  In a July 2011 communication, the Veteran withdrew his appeal concerning entitlement to an increased disability rating for a lumbar spine disability.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's migraine headaches are the result of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   

2.  The Veteran's current migraine headaches are proximately due to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board dismisses the claim of increased rating for a lumbar spine disability and grants the claim of service connection for migraine headaches.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In August 2010, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, as identified in the July 2010 Statement of the Case.

In a July 2011 written communication, the Veteran stated that he wished to have his pending claim before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he is entitled to service connection on a secondary basis for his migraine headaches because the headaches are due to his service-connected lumbar spine disability. 

On VA examination in April 2009, the Veteran reported having surgery on his low back in August 2005.  He stated that since having surgery, he had experienced underlying headaches of shooting pain in his eyes that waxed and waned with migraines and occurred two to three times a week.  He indicated that the headaches began in the mornings and progressed through the day.  He maintained that he took medication for his headaches but that two to three times a week, he could not get the inflammation controlled and would sometimes have to go home to lie down.  He also reported that he had previously never had a headache in his life.  The examiner diagnosed the Veteran with headaches, not otherwise specified, with migrainous features.  After discussion with a neurologist, the examiner felt that an MRI brain scan needed to be ordered for the Veteran, given that recent studies had shown that a low pressure headache caused by a spinal dural leak could show diffuse enhancement of the meninges without contrast and enhance even more with contrast.  The examiner explained that this would be a pathognomonic sign of a low pressure headache, but that the absence of such a sign would not entirely rule out or exclude the idea of a low pressure headache.  The examiner noted the Veteran's theory of possible spinal cord tear but opined that the Veteran's migraines were not caused by or related to his lumbar spine disability.  He stated that in general, a migraine would not be felt to be associated with the lumbar spine because these were two separate issues and in two separate areas of the body.  However, given that the Veteran had reported the onset of his headaches to be after his surgery that potentially could involve a spinal cord tear, the examiner found that the Veteran could have a low pressure headache or spinal headaches related to his lumbar spine.  He recommended a magnetic resonance imaging (MRI) brain scan to help confirm this.  He concluded that the MRI report would determine if the Veteran had indications of low pressure headaches caused by the spinal surgery but that the migraine headaches were not caused by the surgery.    

In a November 2009 VA medical report, the Veteran stated that his migraines started after his L5-S1 surgery in 2005 and that they had been rare previously all his life.  He reported always having baseline dull headaches except for 2 to 3 days per month of relief.  He described his migraines as different from his baseline headaches, which were brought on by weekly significant flare-ups of back pain.  He described the headaches as sensitivity to the scalp and posterior head, achy pain, pain in the front of the forehead that radiated to behind both eyes, and throbbing.  He had photophobia, saw "electric light shows," and experienced blurred vision, tunnel vision, and occasional mild nausea.  He maintained that he was unable to concentrate because the pain was so severe.  He indicated that the pain was 8/10 to 10/10 and would worsen as his back pain worsened.  He stated that he would sometimes be impaired and in bed for 24-36 hours in a dark room with no noise.  The physician diagnosed him with tension headaches with migraine-like exacerbations that seemed to be related to the stress of back pain.  

A February 2010 VA medical report showed that the Veteran continued to have back pain that was exacerbated by activity and often associated with severe headaches.  He was diagnosed with headaches, and the physician noted that the Veteran's back pain may be a triggering factor for the headaches.  

At a May 2010 VA examination, the examiner noted that at the Veteran's previous VA examination, a workup had been done to look for a spinal leak in order to rule out spinal headaches as a connection between his headaches and back pain.  The examiner indicated that the MRI had not shown any enhancement of the meninges, so spinal leak was ruled out.  The examiner diagnosed the Veteran with migraine headaches.  He stated that because the MRI had not shown enhancement of the meninges, which would have indicated a spinal leak and caused a patient to have low pressure headaches, he could not find an organic cause linking the Veteran's back condition to his migraine headaches.  In regards to the November 2009 and February 2010 statements made by VA physicians that the Veteran's back pain may be a triggering factor for headaches and that the migraines seem to be related to the stress of back pain, the examiner found that these statements were merely stating that the connection between low back pain and headaches were within the realm of possibility, but neither statement had provided a rationale for the low back pain causing the headaches.  The examiner then indicated that he agreed with the November 2009 and February 2010 physicians that the Veteran's low back condition leading to the headaches was within the realm of possibility.  However, he concluded that the migraine headaches were less likely as not caused by or a result of the low back disability because the medical evidence did not support a causal link between the low back and the headaches.  

In a December 2010 VA medical report, the Veteran reported having migraine headaches twice a week with chronic daily headaches.  He stated that he had photophobia, phonophobia, and nausea with his migraine headaches.  He maintained that he had difficulty sleeping at night due to low back pain and headaches.  He indicated that his migraines were triggered by back pain and spasms.  The physician noted that the Veteran had a history of migraine headaches starting since his spinal surgery for spondylolisthesis in 2005.  He opined that the Veteran's headaches were primarily triggered by low back pain and spasms that built into a migraine headache.  He found that they were likely also contributed to by lack of sleep, which occurred due to his back pain.  

A June 2011 VA medical report showed that the Veteran continued to have approximately 2 migraines a week.  The physician noted that the Veteran's medications had been increased 6 months ago, but that the Veteran had not gotten any relief from the increase.  The Veteran reported taking a different medication with which he found the most relief.  He stated that if he did not take this medication, his migraine would last up to one day, and he would have to try and rest and sleep.  He indicated that he had visual aura associated with the migraine along with nausea, photophobia, and phonophobia.  He maintained that these migraines had begun shortly after his back surgery a couple of years ago.  The physician diagnosed the Veteran with headaches that were most likely associated with his chronic back pain.  Specifically, the physician found that the chronic daily headaches were associated with muscle and back pain, and that the common migraines with aura were also associated with chronic back pain.      

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place lower probative value on the April 2009 VA medical opinion.  The examiner essentially found that the Veteran's migraine headaches were not caused by or related to his lumbar spine disability but that the Veteran could have a low pressure headache or spinal headaches related to his lumbar spine disability depending on the findings of an MRI brain scan.  However, the Board finds that the clinical findings associated with migraine headaches encompass the symptomatology of and cannot be disassociated from low pressure or spinal headaches.  See Mittleider v. West, 11 Vet App 181 (1998) (standing for the proposition that where nonservice-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  The April 2009 examiner diagnosed the Veteran with headaches, not otherwise specified, with migrainous features.  Therefore, since the VA examiner was unable to come to a conclusion regarding the type of headaches that the Veteran had (migraine v. low pressure or spinal), the Board finds that the portion of the examiner's opinion in which he found that the migraine headaches were not caused by or related to his lumbar spine disability is not probative.

Additionally, the Board finds that the November 2009, February 2010, and May 2010 VA opinions are speculative.  The November 2009 physician found that the Veteran had tension headaches with migraine-like exacerbations that seemed to be related to the stress of back pain while the February 2010 physician indicated that the Veteran's back pain may be a triggering factor for his headaches.  Finally, the May 2010 VA examiner stated that he agreed with the November 2009 and February 2010 physicians that the Veteran's low back condition leading to the headaches was within the realm of possibility.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Therefore, the Board places low probative weight on these opinions.    

The Board also notes that although the May 2010 VA examiner found that it was within the realm of possibility that the Veteran's back condition had led to his headaches, he concluded that the migraine headaches were less likely as not caused by or a result of the low back disability because the medical evidence did not support a causal link between the low back and the headaches.  The Board finds this opinion to be contradictory and confusing and, therefore, assigns low probative weight to it.   

The Board assigns greater weight to the December 2010 and June 2011 VA medical opinions finding that the Veteran's headaches were due to his service-connected lumbar spine disability.  In placing greater weight on the December 2010 and June 2011 opinions, the Board notes that in forming the opinions, the physicians considered the Veteran's lay statement regarding how he had only started experiencing headaches since his 2005 back surgery.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The physicians explained that the Veteran's headaches were primarily triggered by low back pain and spasms that would build into a migraine headache.  They found that the headaches were likely also contributed to by lack of sleep, which was also due to the Veteran's back pain.  Resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds the December 2010 and June 2011 VA medical opinions to be the most probative and persuasive as to whether the Veteran's migraine headaches were due to his service-connected lumbar spine disability. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's migraine headaches, due to his service-connected lumbar spine disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The appeal concerning the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.

Service connection for migraine headaches, as secondary to service-connected lumbar spine disability, is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


